Exhibit 10.1

BIOJECT MEDICAL TECHNOLOGIES INC.

SERIES G CONVERTIBLE PREFERRED

STOCK PURCHASE AGREEMENT

December 18, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.   AGREEMENT TO SELL AND PURCHASE    1   1.1   
Authorization of Shares    1   1.2    Sale and Purchase    1 2.   CLOSINGS,
DELIVERY AND PAYMENT    2   2.1    Closing    2   2.2    Delivery at Closing   
2 3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    2   3.1    Organization
and Qualification    2   3.2    Subsidiaries    2   3.3    Capitalization    3  
3.4    Authorization; Binding Obligations    4   3.5    Exchange Act Filings;
Listing    5   3.6    Additional Information    5   3.7    Financial Statements
   5   3.8    Liabilities    6   3.9    Agreements; Action    6   3.10   
Obligations to Related Parties    7   3.11    Changes    7   3.12    Title to
Properties and Assets; Liens, Etc    8   3.13    Intellectual Property    8  
3.14    Compliance with Other Instruments    9   3.15    Litigation    10   3.16
   Tax Returns and Payments    10   3.17    Employees    10   3.18    Employee
Benefit Plans; ERISA    11   3.19    Obligations of Management    11   3.20   
Voting Rights    12   3.21    Compliance with Laws; Permits    12   3.22   
Environmental and Safety Laws    12   3.23    Offering Valid    12   3.24   
Full Disclosure    13   3.25    Insurance    13   3.26    Internal Accounting
Controls    13   3.27    Investment Company    13   3.28    Integration, Etc   
13 4.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS    14   4.1   
Requisite Power and Authority    14   4.2    Investment Representations    14  
4.3    Transfer Restrictions    16   4.4    Short Sales    16

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

              Page 5.   COVENANTS    16   5.1    Corporate Existence    16   5.2
   Reservation of Common Stock    16   5.3    Exchange Act Registration    16  
5.4    Increase in Authorized Shares    16   5.5    Nomination of Directors   
16   5.6    Amendment to Articles of Incorporation    17   5.7    Continuation
of D&O Coverage    17 6.   CONDITIONS TO CLOSING    17   6.1    Conditions to
Purchasers’ Obligations at the Closing    17   6.2    Conditions to Obligations
of the Company at the Closing    18 7.   MISCELLANEOUS    19   7.1    Governing
Law    19   7.2    Survival    19   7.3    Attorneys’ Fees; Expenses    19   7.4
   Successors and Assigns    19   7.5    Entire Agreement    19   7.6   
Severability    20   7.7    Amendment and Waiver    20   7.8    Delays or
Omissions    20   7.9    Notices    20   7.10    Titles and Subtitles    21  
7.11    Counterparts    21   7.12    Broker’s Fees    21   7.13    Public
Announcements and Confidentiality    21   7.14    Purchasers Business Activities
   22   7.15    Exculpation Among Purchasers    22   7.16    Pronouns    22

List of Exhibits:

 

Schedule of Exceptions    Schedule of Purchasers    Exhibit A Articles of
Amendment    Exhibit B Registration Rights Agreement    Exhibit C Form of Legal
Opinion    Exhibit D

 

-ii-



--------------------------------------------------------------------------------

BIOJECT MEDICAL TECHNOLOGIES INC.

SERIES G CONVERTIBLE PREFERRED STOCK

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is made and entered into as of
December 18, 2009, by and among Bioject Medical Technologies Inc., an Oregon
corporation (the “Company”), and the investors whose names and addresses are set
forth on the Schedule of Purchasers attached hereto as Exhibit A (individually,
a “Purchaser” and, collectively, the “Purchasers”).

RECITALS

The Company has authorized the sale and issuance of an aggregate of up to 92,448
shares of its Series G Convertible Preferred Stock pursuant to this Agreement
(the “Shares”).

The Purchasers desire to purchase the Shares in exchange for (a) payment of
$500,000 in cash and (b) the cancellation of the outstanding principal amount of
and accrued interest through the Closing Date on those promissory notes issued
by the Company and held by a Purchaser (each a “Note” and together the “Notes”)
listed on Exhibit A hereto on the terms and conditions set forth herein.

The Company desires to issue and sell the Shares to the Purchasers on the terms
and conditions set forth herein.

AGREEMENT

In consideration of the foregoing recitals and the mutual promises,
representations, warranties and covenants hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the parties hereto agree as
follows:

1. AGREEMENT TO SELL AND PURCHASE.

1.1 Authorization of Shares. On or prior to the Closing (as hereinafter
defined), the Company shall have authorized (a) the sale and issuance to the
Purchasers of the Shares and (b) the issuance of such shares of common stock, no
par value, of the Company (“Common Stock”) to be issued upon conversion of the
Shares (the “Conversion Shares”). The Shares shall have the rights, preferences,
privileges and restrictions set forth in the Articles of Amendment to the
Company’s 2002 Restated Articles of Incorporation, in the form attached hereto
as Exhibit B (the “Articles of Amendment”).

1.2 Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing the Company hereby agrees to issue and sell to each Purchaser, severally
and not jointly, and each Purchaser agrees to purchase from the Company,
severally and not jointly, a number of Shares equal to the nearest whole number
of Shares which can be purchased with the Payment, at



--------------------------------------------------------------------------------

a price of $13.00 per share. Payment shall mean, for each Purchaser (a) the
amount of cash to be paid by such Purchaser, as set forth on Exhibit A, added to
(b) the aggregate amount of the outstanding principal amount of and accrued
interest on such Purchaser’s Note through the Closing Date, if such Purchaser
holds a Note. The accrued interest on the Notes gives effect to annual
compounding of interest and the Notes are hereby amended and corrected effective
as of the date of issuance to include annual compounding of interest. Any
accrued interest that cannot be converted into a whole Share shall be paid in
cash to the Company.

2. CLOSINGS, DELIVERY AND PAYMENT.

2.1 Closing. The closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place at 10:00 a.m. on the Business Day
following the satisfaction or waiver of the closing conditions in Section 6, at
the offices of the Company in Tualatin, Oregon, or at such other time or place
as the Company and the Purchasers may mutually agree (such date is hereinafter
referred to as the “Closing Date”).

2.2 Delivery at Closing. At the Closing, subject to the terms and conditions
hereof, the Company will deliver to each Purchaser one or more certificates
registered in the name of the Purchaser, or in such nominee name(s) as
designated by each Purchaser in writing, representing the number of Shares to be
purchased at the Closing by such Purchaser and the Purchasers will deliver to
the Company the Payment. The name(s) in which certificates are to be registered
are as set forth on Exhibit A.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on a Schedule of Exceptions delivered by the Company to the
Purchasers at the Closing (the “Schedule of Exceptions”) specifically
identifying the relevant Section or Sections hereof and except as disclosed in
the Company’s publicly available filings made with the Securities and Exchange
Commission, the Company hereby represents and warrants to each Purchaser as of
the date of this Agreement as set forth below.

3.1 Organization and Qualification. The Company is a corporation duly organized
and validly existing under the laws of the State of Oregon. The Company has all
requisite corporate power and authority to own and operate its properties and
assets, to execute and deliver the Articles of Amendment, this Agreement, the
Registration Rights Agreement in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), and any other agreements contemplated hereby
(collectively, the “Transaction Documents”), to issue and sell the Shares and
the Conversion Shares, and to carry out the provisions of the Transactions
Documents and to carry on its business as presently conducted. The Company is
duly qualified and is authorized to do business and is in good standing as a
foreign corporation in all jurisdictions in which the nature of its activities
and of its properties (both owned and leased) makes such qualification
necessary, except for those jurisdictions in which failure to do so would not
have a Material Adverse Effect (as hereinafter defined).

3.2 Subsidiaries. The Company does not own or control any equity security or
other interest of any other corporation, limited partnership or other business
entity other than Bioject, Inc. and Marathon Medical Technologies, Inc., which
are wholly owned subsidiaries of

 

2



--------------------------------------------------------------------------------

the Company. The Company is not a participant in any joint venture, partnership,
or similar arrangement. Each of the Company’s subsidiaries has been duly
organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business as conducted and as
proposed to be conducted, and is duly qualified and is in good standing as a
foreign corporation in each jurisdiction in which such qualification is
required, except where the failure to be so qualified will not have a Material
Adverse Effect. All of the issued and outstanding capital stock of each such
subsidiary has been duly authorized and validly issued, is duly paid and
nonassessable and is owned by the Company free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; and none of the
outstanding shares of capital stock of each such subsidiary was issued in
violation of any preemptive or similar rights of any third party.

3.3 Capitalization.

(a) The authorized capital stock of the Company, on the date hereof, consists of
(i) 100,000,000 shares of common stock, no par value per share (“Common Stock”),
17,432,732 shares of which are issued and outstanding and (ii) 10,000,000 shares
of preferred stock, no par value per share (“Preferred Stock”), (A) 1,235,000
shares of which are designated Series A Preferred Stock (the “Series A
Preferred”), of which no shares are issued and outstanding, (B) 200,000 shares
of which are designated Series B Preferred Stock (the “Series B Preferred”), of
which no shares are issued and outstanding, (C) 500,000 shares of which are
designated Series C Preferred Stock (the “Series C Preferred”), of which no
shares are issued and outstanding, (D) 2,086,957 shares of which are designated
Series D Preferred Stock (the “Series D Preferred”), all of which are
outstanding, (E) 4,000,000 shares which are designated Series E Preferred Stock
(the “Series E Preferred”), 3,308,392 of which are issued and outstanding,
(F) 9,644 shares of which are designated Series F Preferred Stock (the “Series F
Preferred”), 8,314 of which are issued and outstanding, and (G) 12,500 shares of
which are designated Series R Participating Preferred Stock (the “Series R
Preferred”), of which no shares are issued and outstanding.

(b) On the date hereof (i) no shares have been issued pursuant to restricted
stock purchase agreements, the restrictions under which have not expired,
(ii) options and restricted stock units to acquire 3,198,399 shares of Common
Stock have been granted or are currently outstanding, (iii) the Company has
reserved 701,601 shares of Common Stock for future issuance to officers,
directors, employees and consultants of the Company, as part of a stock
incentive plan, and (iv) 115,181 shares of Common Stock are reserved for
issuance under the Company’s 401(k) plan.

(c) Other than (i) as set forth in Section 3.3 of the Schedule of Exceptions,
(ii) the shares reserved for issuance under Section 3.3(b)(ii)-(iv), and
(iii) except as may be granted pursuant to this Agreement and the Registration
Rights Agreement, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal, whether in favor of
the Company or any other person), proxy or stockholder agreements, or agreements
of any kind for the purchase or acquisition from the Company of any of its
securities.

 

3



--------------------------------------------------------------------------------

(d) All issued and outstanding shares of the Common Stock and Preferred Stock
(i) have been duly authorized and validly issued, are fully paid and
nonassessable, (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities, and (iii) were not issued in
violation or subject to any preemptive rights or other rights to subscribe for
or purchase securities.

(e) The rights, preferences, privileges, and restrictions of the Shares are as
stated in the Articles of Amendment. The Conversion Shares have been duly and
validly reserved for issuance. When issued in compliance with the provisions of
this Agreement and the Articles of Amendment, as the case may be, the Shares and
the Conversion Shares will be validly issued, fully paid and nonassessable, and,
except as provided in the Registration Rights Agreement, will be free of any
liens or encumbrances; provided, however, that the Shares and the Conversion
Shares may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.

(f) No stock plan, stock purchase, stock option, or other agreement or
understanding between the Company and any holder of any equity securities or
rights to purchase equity securities provides for acceleration or other changes
in the vesting provisions or other terms of such agreement or understanding as
the result of (i) termination of employment (whether actual or constructive); or
(ii) the occurrence of any other event or combination of events.

(g) The sale of the Shares and the subsequent conversion of the Shares into
Conversion Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.

3.4 Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors, and stockholders necessary for the
authorization of this Agreement and the other the Transaction Documents, the
performance of all obligations of the Company hereunder and thereunder at the
Closing and the authorization, sale, issuance, and delivery of the Shares
pursuant hereto and the Conversion Shares pursuant to the Articles of Amendment,
as the case may be, has been taken or will be taken prior to the Closing.

The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions therein
contemplated will not result in the creation of any lien, charge, security
interest or encumbrance upon any assets of the Company pursuant to the terms or
provisions of, or conflict with, result in the breach or violation of, or
constitute, either by itself or upon notice or the passage of time or both, a
default under any material agreement, mortgage, deed of trust, lease, franchise,
license, indenture, permit or other instrument to which the Company is a party
or by which the Company or any of its properties may be bound or affected and in
each case which individually or in the aggregate would have a material adverse
effect on the condition (financial or otherwise), properties, business, or
results of operations of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”), or any statute or any authorization, judgment,
decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental body applicable to the Company or
any of its respective properties. No consent, approval, authorization or other
order of, or filing with, any court, regulatory body, administrative agency, or
other governmental body

 

4



--------------------------------------------------------------------------------

is required for the execution and delivery of the Transaction Documents or the
consummation of the transactions contemplated by the Transaction Documents,
except for (a) the filing of the Articles of Incorporation, which will be filed
on the Closing Date, and (b) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.

The Transaction Documents when executed and delivered, will be valid and binding
obligations of the Company enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
(b) as limited by general principles of equity that restrict the availability of
equitable remedies, and (c) to the extent that the enforceability of the
indemnification provisions in Section 9 of the Registration Rights Agreement may
be limited by applicable laws.

3.5 Exchange Act Filings; Listing. During the twelve (12) calendar months
immediately preceding the date of this Agreement, all reports and statements
required to be filed by the Company with the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder, have been timely filed. Such
filings, together with all documents incorporated by reference therein, are
referred to as “Exchange Act Documents.” The Company’s Common Stock is quoted on
the OTC Bulletin Board.

3.6 Additional Information. A true and complete copy of each report, schedule
and registration statement filed by the Company with the SEC under the Exchange
Act during the twelve (12) months preceding the Closing Date (as such documents
have since the time of their filing been amended, the “Information Documents”),
which are all the documents (other than preliminary material) that the Company
was required to file with the SEC since such date, has been made available to
the Purchasers. As of their respective dates, the Information Documents complied
in all material respects with the requirements of the Securities Act of 1933
(the “Securities Act”) or the Exchange Act, as the case may be, and the
rules and regulations of the Commission thereunder applicable to the Information
Documents, and none of the Information Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

3.7 Financial Statements. The Company has made available to the Purchaser its
(or to the extent applicable, those of any predecessor in interest) (a) The
audited financial statements, together with the related notes of the Company at
December 31, 2008 and December 31, 2007, and for the years then ended included
in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008
(the “2008 Statements”), and (b) the unaudited financial statements of the
Company at September 30, 2009 (the “Statement Date”), and for the nine months
then ended, (the “Year to Date Statements” and together with the 2008
Statements, “Financial Statements”) included in the Company’s Quarterly Report
on Form 10-Q for the quarter ended September 30, 2009. The Financial Statements
(a) represent actual bona fide transactions, (b) have been prepared from the
books and records of the Company in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated, except as disclosed therein or in the Schedule of Exceptions,

 

5



--------------------------------------------------------------------------------

and (c) fairly present, on the basis stated therein and on the date thereof, the
financial condition and position of the Company as of December 31, 2008, and the
Statement Date and its results of operations and cash flows for the periods then
ended; provided, however, that the Year-to-Date Statements are subject to normal
recurring year-end adjustments (which are not expected to be material either
individually or in the aggregate), and omit all footnotes required under
generally accepted accounting principles.

The books of account and other records of the Company are complete and correct
and have been maintained in accordance with sound business practices, including
the maintenance of an adequate system of internal controls.

3.8 Liabilities. The Company has no material liabilities and, to the best of its
knowledge, knows of no material contingent liabilities, in each case except as
disclosed in the Financial Statements or in Forms 8-K filed since September 30,
2009 and except for current liabilities incurred in the ordinary course of
business subsequent to the Statement Date that are not material, either in any
individual case or in the aggregate.

3.9 Agreements; Action.

(a) Except for the documents listed in the Exhibit Index to the Annual Report on
Form 10-K for the year ended December 31, 2008, or contained in Quarterly
Reports on Form 10-Q or Current Reports on Form 8-K filed since that date, or
other contracts or agreements referred to or contemplated herein or therein,
there are no material agreements, understandings or proposed transactions
between the Company and any of its officers, directors, affiliates or any
affiliate thereof.

(b) Since the Statement Date, the Company has not (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock, (ii) incurred any indebtedness for money
borrowed or any other liabilities (other than with respect to dividend
obligations, distributions, indebtedness and other obligations incurred in the
ordinary course of business or as disclosed in the Financial Statements)
individually in excess of $50,000 or, in the case of indebtedness and/or
liabilities individually less than $50,000, in excess of $200,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of this subsection, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated therewith) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.

(c) Other than as described in the Schedule of Exceptions, the Company is not
under any binding obligation to any third party (other than obligations to keep
information or discussions confidential) as a result of any discussion or
negotiation undertaken in the past twelve months relating to (i) the
consolidation or merger of the Company with or into any such corporation or
corporations, (ii) the sale, conveyance, or disposition of all or substantially
all of the assets of the Company, or a transaction or series of related
transactions in which more than 50% of the voting power of the Company is
disposed of, or (iii) any other form of acquisition, liquidation, dissolution,
or winding up, of the Company.

 

6



--------------------------------------------------------------------------------

3.10 Obligations to Related Parties. Except as set forth on the Schedule of
Exceptions, there are no obligations of the Company to officers, directors or
employees of the Company other than (a) for payment of salary for services
rendered, (b) reimbursement for reasonable expenses incurred on behalf of the
Company, (c) for other standard employee benefits made generally available to
all employees (including stock option agreements and restricted stock unit
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company), (d) relocation and stock award obligations to the
Chief Executive Officer pursuant to his employment agreement, (e) accruing
dividends with respect to the Series F Preferred and (f) obligations for
indemnification under the Company’s organizational documents and applicable law.
Except as set forth on the Schedule of Exceptions, none of the officers,
directors or key employees of the Company, or any members of their immediate
families, are indebted to the Company or, to the Company’s knowledge, have any
direct or, to the best of the Company’s knowledge, indirect ownership interest
in any firm or corporation with which the Company is affiliated or with which
the Company has a business relationship, or any firm or corporation which
competes with the Company, other than passive investments in publicly traded
companies (representing less than 1% of such company) which may compete with the
Company. No officer or director, or any member of their immediate families, is,
directly or, to the best of the Company’s knowledge, indirectly, interested in
any contract with the Company (other than such contracts as relate to any such
person’s ownership of capital stock or other securities of the Company). Except
as may be disclosed in the Financial Statements, the Company is not a guarantor
or indemnitor of any indebtedness of any other person, firm or corporation,
other than Bioject, Inc.

3.11 Changes. Since the Statement Date and except as disclosed on any Form 8-K
filed since September 30, 2009, there has not been:

(a) Any change in the assets, liabilities, financial condition, or operations of
the Company from that reflected in the Financial Statements, other than changes
in the ordinary course of business, none of which individually or in the
aggregate has had or is reasonably expected to have a Material Adverse Effect;

(b) Any resignation or termination of any officer, key employee or group of
employees of the Company; and the Company, to the best of its knowledge, does
not know of the impending resignation or termination of employment of any such
officer, key employee or group of employees;

(c) Any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;

(d) Any damage, destruction or loss, whether or not covered by insurance, which
is reasonably expected to have a Material Adverse Effect;

 

7



--------------------------------------------------------------------------------

(e) Any waiver by the Company of a valuable right or of a material debt owed to
it;

(f) Any direct or indirect loans made by the Company to any employee, officer or
director of the Company, other than advances made in the ordinary course of
business;

(g) Any material change in any compensation arrangement or agreement with any
employee, officer or director;

(h) To the knowledge of the Company, any labor organization activity related to
the Company;

(i) Any debt, obligation or liability incurred, assumed or guaranteed by the
Company, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business;

(j) Any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets, other than the granting of licenses to
strategic partners in the ordinary course of the Company’s business;

(k) Any change in any material agreement to which the Company is a party or by
which it is bound which is reasonably expected to have a Material Adverse
Effect;

(l) Any other event or condition of any character that, either individually or
cumulatively, has or is reasonably expected to have a Material Adverse Effect;
or

(m) Any arrangement or commitment by the Company to do any of the acts described
in subsection (a) through (l) above.

3.12 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its material tangible properties and assets, including the
tangible properties and assets reflected in the most recent balance sheet
included in the Financial Statements, and good title to its leasehold estates,
in each case subject to no mortgage, pledge, lien, lease, encumbrance or charge,
other than (a) those resulting from taxes which have not yet become delinquent,
(b) minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company, and (c) those that have otherwise arisen in the ordinary course of
business. All material facilities, machinery, equipment, fixtures, vehicles and
other tangible assets owned, leased or used by the Company are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. The Company is in compliance with all material terms
of each lease to which it is a party or is otherwise bound.

3.13 Intellectual Property

(a) Set forth in the Schedule of Exceptions is a true and complete list of all
patents, patent applications, trademarks, service marks, trademark and service
mark applications, trade names, copyright registrations and licenses presently
used by the Company

 

8



--------------------------------------------------------------------------------

(with the exception of licenses and rights in “off the shelf” software
publications and sold as such). To the Company’s best knowledge, the Company has
full title and ownership of, or is duly licensed or otherwise authorized to use,
all patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, know-how, information and other proprietary rights and processes and
formulae, and applications for patents, trademarks, service marks, and
copyrights (collectively, “Intellectual Property Rights”) necessary for its
business as now conducted or as presently proposed to be conducted, without any
infringement of the rights of others. There are no outstanding options,
licenses, or agreements of any kind relating to any of the Intellectual Property
Rights that are owned by the Company, or to the Company’s knowledge, relating to
rights that are licensed to the Company by other parties. The Company is not
bound by nor is it a party to any options, licenses or agreements of any kind
with respect to the Intellectual Property Rights of any other person or entity
other than such licenses or agreements arising from the purchase of “off the
shelf” software or standard products, and other than licenses granted by
sponsors of the Company in order to enable the Company to perform its production
services for such sponsors.

(b) Neither the Company nor any of its subsidiaries is in default of its
obligations to pay royalties or other amounts to other persons by reason of the
ownership or use of any Intellectual Property Rights used by the Company and its
subsidiaries for the conduct of their respective businesses.

(c) To the best of the Company’s knowledge, no Intellectual Property Right owned
by the Company or any of its subsidiaries violates or will violate any license
or infringes or will infringe any Intellectual Property Rights of another. To
the best of the Company’s knowledge, no Intellectual Property Right, product or
service marketed, sold or licensed (as licensor or as licensee) by the Company
or any of its subsidiaries, violates or will violate any license or infringes or
will infringe any Intellectual Property Rights of another, nor has the Company
or any of its subsidiaries received any notice that any of the Intellectual
Property Rights used by the Company or any of its subsidiaries for the conduct
of their respective businesses, conflicts or will conflict with the rights of
others.

(d) There are no claims pending or, to the best of the Company’s knowledge,
threatened with respect to any Intellectual Property Rights necessary or
required for the conduct of the business of the Company or any of its
subsidiaries as currently conducted, nor, to the best of the Company’s
knowledge, does there exist any basis therefor.

3.14 Compliance with Other Instruments. The Company is not in violation or
default of any provision of its articles of incorporation or bylaws. The Company
and, to the best of the Company’s knowledge, each other party thereto, is not in
breach of or default with respect to any provision of any mortgage, indenture,
contract, agreement, instrument, contract, decree, order, lease, franchise,
license, permit, or other instrument to which it is party or by which it or any
of its properties are bound; and there does not exist any state of facts which,
with notice or lapse of time or both, would constitute an event of default as
defined in such documents on the part of the Company, except for such breaches
and defaults which individually or in the aggregate would not have a Material
Adverse Effect. The execution, delivery, and performance of and compliance with
this Agreement, the Articles of Amendment, and the Registration Rights
Agreement, and the issuance and sale of the Shares pursuant hereto, and of the
Conversion

 

9



--------------------------------------------------------------------------------

Shares pursuant to the Articles of Amendment, will not, with or without the
passage of time or giving of notice or both, result in any such material
violation, or be in conflict with or constitute a material default under any
such term or provision, or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of the Company or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties. The Company has avoided every
condition, and has not performed any act, the occurrence of which would result
in the Company’s loss of any right granted under any license, distribution
agreement, or other agreement required to be disclosed on the Schedule of
Exceptions.

3.15 Litigation. There is no action, suit, proceeding, or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
questions the validity of this Agreement, the Articles of Amendment, or the
Registration Rights Agreement or the right of the Company to enter into any of
such agreements, or to consummate the transactions contemplated hereby or
thereby, or which might result, either individually or in the aggregate, in any
Material Adverse Effect, nor is the Company aware that there is any basis for
any of the foregoing. The foregoing includes, without limitation, actions
pending or, to the Company’s knowledge, threatened or any basis therefor known
by the Company involving the prior employment of any of the Company’s employees,
their use in connection with the Company’s business of any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers. The Company is not a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no action,
suit, proceeding or investigation by the Company currently pending or which the
Company intends to initiate.

3.16 Tax Returns and Payments. The Company has timely filed all material tax
returns (federal, state, and local) required to be filed by it. All taxes shown
to be due and payable on such returns and to the Company’s knowledge all other
material taxes due and payable by the Company on or before the Closing, have
been paid or will be paid prior to the time they become delinquent. The Company
has not been notified in writing (a) that any of its federal, state, or local
tax returns have been or are being audited as of the date hereof, or (b) of any
proposed deficiency in or adjustment to its federal, state or local taxes. The
Company has no knowledge of any liability for any material tax to be imposed
upon its properties or assets as of the date of this Agreement that is not
adequately provided for. The Company has withheld and paid all taxes required to
be withheld and paid in connection with amounts paid or owing to any employee,
creditor, shareholder, or other third party. There are no agreements, waivers,
or other arrangements providing for an extension of time with respect to the
assessment of any taxes or deficiency against the Company. To the Company’s
knowledge, there is no pending or threatened investigation of the Company by any
federal, state, foreign, or local authority relating to any taxes or
assessments, or any claims for additional taxes or assessments asserted by any
such authority.

3.17 Employees. The Company has no collective bargaining agreements with any of
its employees. There is no labor union organizing activity pending or, to the
Company’s knowledge, threatened with respect to the Company. To the Company’s
knowledge, no employee of the Company, nor any consultant with whom the Company
has contracted, is in

 

10



--------------------------------------------------------------------------------

material violation of any term of any employment contract, proprietary
information agreement, or any other agreement relating to the right of any such
individual to be employed by, or to contract with, the Company because of the
nature of the business to be conducted by the Company; and to the Company’s
knowledge the continued employment by the Company of its present employees, and
the performance of the Company’s contracts with its independent contractors,
will not result in any such material violation. The Company has not received any
written notice alleging that any such material violation has occurred. No
employee of the Company has been granted the right to continued employment by
the Company or to any material compensation following termination of employment
with the Company (other than to Ralph Makar, Richard Stout and Christine Farrell
pursuant to their respective employment agreements). The Company is not aware
that any officer, key employee, or group of employees intends to terminate his,
her, or their employment with the Company, nor does the Company have a present
intention to terminate the employment of any officer, key employee, or group of
employees. The Company is not aware of any claims, actions, proceedings, or
threats relating to sexual harassment, wrongful termination, discrimination, or
any other employment matter. To the Company’s knowledge there is no fact or
circumstance that is reasonably expected to, with the passage of time or
otherwise, cause this representation to be no longer true and correct. To the
Company’s knowledge, the Company is in compliance in all material respects with
all provisions of the Fair Labor Standards Act, all applicable state wage and
hour laws, and all applicable workers’ compensation laws.

3.18 Employee Benefit Plans; ERISA. All pension, retirement, bonus, profit
sharing, stock option, employee, and other benefit or welfare plans or
arrangements maintained by the Company, or to which the Company contributes or
is required to contribute, to the extent required, materially comply with the
provisions of and have been administered and maintained in material compliance
with the provisions of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and all other applicable laws. The Company is not a party to
or bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement, or other employee compensation plan or agreement, including, but not
limited to, any “employee pension benefit plan” as defined in Section 3 of
ERISA. All unpaid liabilities of the Company with respect to, and all unfunded
benefits (whether vested or not) under, each employee welfare benefit plan as
defined in Section 3(1) of ERISA maintained by the Company have been calculated
and are reflected in the Company’s financial statement in accordance with
generally accepted accounting principles, and any such liabilities incurred
after the date of such financial statements will be incurred in the ordinary
course of business, determined in a manner substantially similar to that used in
such financial statements.

3.19 Obligations of Management. Each officer and key employee of the Company is
currently devoting substantially all of his or her business time to the conduct
of the business of the Company. The Company is not aware that any officer or key
employee of the Company is planning to work less than full time at the Company
in the future. No officer or key employee is currently working or, to the
Company’s knowledge, plans to work for a competing enterprise, whether or not
such officer or key employee is or will be compensated by such enterprise.

 

11



--------------------------------------------------------------------------------

3.20 Voting Rights. To the Company’s knowledge, no stockholder of the Company
has entered into any agreement with respect to the voting of equity securities
of the Company.

3.21 Compliance with Laws; Permits. The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which violation would
have a Material Adverse Effect. No governmental orders, permissions, consents,
approvals, or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement and the issuance of the Shares and the Conversion
Shares, except such as has been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing (including the filing
of relevant notices under applicable state law and a Form D pursuant to the
Securities Act), as will be filed in a timely manner. The Company has all
franchises, permits, licenses, and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could
have a Material Adverse Effect and believes it can obtain, without undue burden
or expense, any similar authority for the conduct of its business as planned to
be conducted.

3.22 Environmental and Safety Laws. The Company is not in violation in any
material respect of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law, or regulation. Hazardous Materials (as defined below) are used or
have been used, stored, or disposed of by the Company in material compliance
with all applicable statutes, laws and regulations. Except as set forth on the
Schedule of Exceptions, the Company has not, and to the Company’s knowledge, no
other person has caused any release, threatened release, or disposal of any
Hazardous Material on any property owned, leased, or used by the Company. For
the purposes of the preceding sentences, “Hazardous Material” means any
substance, chemical, compound, product, solid, gas, liquid, waste, byproduct,
pollutant, compound, or material that is listed or otherwise regulated as
“hazardous” or “toxic” under any applicable local, state and federal laws and
regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving medical waste, biological waste,
or hazardous substances (“Applicable Environmental Law”), and includes asbestos,
polychlorinated biphenyls (PCBs), petroleum products, or nuclear materials. To
the Company’s knowledge, the Company has no material liability for response or
corrective action, natural resource damage, or other harm pursuant to Applicable
Environmental Law.

3.23 Offering Valid. Assuming the accuracy of the representations and warranties
of each Purchaser contained in Section 4.2 hereof, the offer, sale, and issuance
of the Shares and the Conversion Shares will be exempt from the registration
requirements of the Securities Act, and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit, or qualification requirements of all applicable state securities laws.
Neither the Company nor any agent on its behalf has solicited or will solicit
any offers to sell or has offered to sell or will offer to sell all or any part
of the Shares to any person or persons so as to bring the sale of such Shares by
the Company within the registration provisions of the Securities Act or any
state securities laws.

 

12



--------------------------------------------------------------------------------

3.24 Full Disclosure. None of this Agreement, the Registration Rights Agreement,
the Articles of Amendment, nor any other certificate delivered by the Company to
the Purchaser in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contains any untrue statement of a material fact
nor omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which such statements were made.

3.25 Insurance. The Company has general commercial, product liability, fire and
casualty insurance policies and, to the best of its knowledge, such policies
provide coverage customary for companies similarly situated to the Company.

3.26 Internal Accounting Controls. The Company has established disclosure
controls and procedures (as defined in Exchange Act rules 13a-15 and 15d-15) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Form 10-K or 10-Q, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 10-Q for the Company’s most recently ended fiscal
quarter (such date, the “Evaluation Date”). The Company presented in its most
recently filed Form 10-K or Form 10-Q the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting (as such term is defined in Exchange Act rules 13a-15(f) and
15d-15(f)) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls.

3.27 Investment Company. The Company is not regulated or required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

3.28 Integration, Etc. The Company has not in the past nor will it hereafter
take any action to sell, offer for sale or solicit offers to buy any securities
of the Company which would bring the offer, issuance or sale of the Shares, as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act. Neither the Company nor any of its Affiliates (as defined in
Rule 501(b) of Regulation D under the Securities Act) has directly, or through
any agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any “security” (as defined in the Securities Act)
which is or could be integrated with the sale of the Shares in a manner that
would require the registration under the Securities Act of the Shares or
(ii) engaged in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Securities Act) in connection
with the offering of the Shares or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act.

 

13



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

Each Purchaser hereby represents and warrants to the Company as follows:

4.1 Requisite Power and Authority. If such Purchaser is not a natural person, it
is an entity duly organized, validly existing and in good standing under the
laws of its state of formation. Such Purchaser has all necessary power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement and to carry out their provisions. All action on such Purchaser’s part
required for the lawful execution and delivery of this Agreement and the
Registration Rights Agreement has been or will be effectively taken prior to the
Closing. Upon their execution and delivery, this Agreement and the Registration
Rights Agreement to which it is a party will be valid and binding obligations of
such Purchaser, enforceable in accordance with their terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
(b) as limited by general principles of equity that restrict the availability of
equitable remedies, and (c) to the extent that the enforceability of the
indemnification provisions of Section 9 of the Registration Rights Agreement may
be limited by applicable laws.

4.2 Investment Representations. Such Purchaser understands that none of the
Shares or the Conversion Shares has been registered under the Securities Act.
Such Purchaser also understands that the Shares are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in part upon Purchaser’s representations contained in the Agreement. Purchaser
hereby represents and warrants as follows:

(a) Purchaser Bears Economic Risk. Such Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Such Purchaser must bear the economic risk of this investment
indefinitely unless the Shares (or the Conversion Shares) are registered
pursuant to the Securities Act, or an exemption from registration is available.
Such Purchaser has requested, received, reviewed, and understood all information
it deems relevant in making an informed decision to purchase the Shares,
including without limitation, the information contained in the Information
Documents.

(b) Acquisition for Own Account. Such Purchaser is acquiring the Shares and the
Conversion Shares for such Purchaser’s own account for investment only, and not
with a view towards their distribution.

(c) Purchaser Can Protect Its Interest. Such Purchaser represents that by reason
of its, or of its management’s, business or financial experience or relationship
with the Company, such Purchaser has the capacity to protect its own interests
in connection with the transactions contemplated in this Agreement and the
Registration Rights Agreement.

(d) Accredited Purchaser. Such purchaser acknowledges that the offering of the
Shares pursuant to this Agreement has not been reviewed by the SEC or any state
regulatory authority. Such Purchaser represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act. Such
Purchaser has also had the opportunity to ask questions of and receive answers
from, the Company and its management regarding the terms and conditions of this
investment.

 

14



--------------------------------------------------------------------------------

(e) Rule 144. Such Purchaser acknowledges and agrees that the Shares, and, if
issued, the Conversion Shares must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available, and such securities will bear a restrictive legend
similar to the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED FOR VALUE UNLESS
THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT, OR OTHERWISE
SATISFIES ITSELF, THAT REGISTRATION IS NOT REQUIRED.”

Such Purchaser has been advised or is aware of the provisions of Rule 144
promulgated under the Securities Act as in effect from time to time, which
permits limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring following the required holding period under Rule 144 and the number of
shares being sold during any three-month period not exceeding specified
limitations.

(f) Residence. If the Purchaser is an individual, then the Purchaser resides in
the state or province identified in the address of the Purchaser set forth on
Exhibit A; if the Purchaser is a partnership, corporation, limited liability
company or other entity, then the principal place of business of the Purchaser,
or if not the principal place of business, the office or offices in which its
investment decision was made, is located at the address or addresses of the
Purchaser set forth on Exhibit A.

(g) No General Solicitation. The Purchaser has not received any general
solicitation or general advertising (including any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising)
concerning the Company or the Shares, nor is the Purchaser aware that any such
solicitation or advertising was received by anyone else.

(h) Receipt of Information. Such Purchaser has met with officers of the Company,
has had an opportunity to ask questions and receive answers concerning the
business, properties, and financial condition of the Company and the terms and
conditions of an investment in the Company, and has received all information
(including projections about the Company) that such Purchaser believes is
necessary or desirable in connection with an investment in the Company. Such
Purchaser understands that any projections that it has received are based on
numerous important assumptions and that some or all of such assumptions will

 

15



--------------------------------------------------------------------------------

likely prove to be incorrect and, accordingly, the actual results of the Company
will vary from the projections and such variations may be material. Such
Purchaser has been solely responsible for its own due diligence investigation of
the Company and its business, for analysis of the merits and risks of the
investment made pursuant to this Agreement and for analysis of the terms of the
investment.

4.3 Transfer Restrictions. Each Purchaser acknowledges and agrees that the
Shares and, if issued, the Conversion Shares are subject to restrictions on
transfer as set forth in the Registration Rights Agreement.

4.4 Short Sales. Each Purchaser agrees not to sell short any shares of Common
Stock or engage in other hedging transactions with respect to the Common Stock
so long as such Purchaser owns any Shares or Conversion Shares and each
Purchaser further agrees that it shall not permit its affiliates to engage in
any of the foregoing activities.

5. COVENANTS.

5.1 Corporate Existence. The Company will take all steps necessary to preserve
and continue the corporate existence of the Company.

5.2 Reservation of Common Stock. As of the date hereof, the Company has
authorized and reserved and the Company shall continue to reserve and keep
available, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to issue the Conversion Shares. The number of shares so
reserved shall be increased or decreased to reflect adjustments in the number of
Conversion Shares issuable upon conversion of the Shares.

5.3 Exchange Act Registration. The Company will maintain the registration of its
Common Stock under Section 12 of the Exchange Act, will comply in all respects
with its reporting and filing obligations under the Exchange Act, and will not
take any action or file any document (whether or not permitted by the Exchange
Act or the rules thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under said Act, until
the date which is two years from the Closing Date.

5.4 Increase in Authorized Shares. As such time as the Company would be, if all
outstanding Shares were immediately converted, precluded from honoring the
conversion of the Shares in full due to the unavailability of a sufficient
number of shares of authorized but unissued Common Stock, the Board of Directors
of the Company shall promptly (an in any case within 90 days from such date)
hold a shareholders meeting in which the shareholders would vote to amend the
Company’s Articles of Incorporation to increase the number of shares of Common
Stock which the Company is authorized to issue to at least a number of shares
equal to the sum of (i) all shares of Common Stock then outstanding, (ii) the
number of shares of Common Stock issuable on account of all outstanding
warrants, options, and convertible securities (other than the Shares) and on
account of all shares reserved under any stock option, stock purchase, or
similar plan, and (iii) such number of Conversion Shares as would then be
issuable upon conversion of all outstanding Shares.

5.5 Nomination of Directors. At the Company’s next annual meeting, one of the
directors referenced in Section 6.1(j) shall be nominated for election as a
Class 1 Director and the other shall be nominated for election as a Class 3
Director (as each term is defined in the Company’s Articles of Incorporation).

 

16



--------------------------------------------------------------------------------

5.6 Amendment to Articles of Incorporation. The Company shall submit for
shareholder approval at its next shareholder meeting an amendment to its
Articles of Incorporation to amend Article IX to declassify the Board of
Directors and delete Article X thereof and the Board of Directors shall
recommend that the shareholders approve such amendment.

5.7 Continuation of D&O Coverage. For at least four (4) years following the
Closing, the Company shall maintain directors and officers liability insurance
with coverage levels customary for similarly situated companies. If during such
period the Company is acquired whether by stock purchase, merger, asset sale or
otherwise, the Company shall or shall cause the acquirer to purchase run-off
directors and officers liability insurance with customary coverage amounts and
coverage period. The resigning directors of the Company identified in
Section 6.1(j) are intended third-party beneficiaries of this Section 5.7.

6. CONDITIONS TO CLOSING.

6.1 Conditions to Purchasers’ Obligations at the Closing. The Purchasers’
obligations to purchase the Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects as of the Closing Date with the same
force and effect as if they had been made as of the Closing Date, and the
Company shall have performed in all material respects, all obligations and
conditions herein required to be performed or observed by it on or prior to the
Closing, including but not limited to those set forth in Section 5 above.

(b) Legal Investment. On the Closing Date, the sale and issuance of the Shares
and the proposed issuance of the Conversion Shares shall be legally permitted by
all laws and regulations to which the Purchasers and the Company are subject.

(c) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Agreement and the Registration Rights
Agreement (except for such as may be properly obtained subsequent to the
Closing).

(d) Articles of Amendment of Series G Convertible Preferred Stock. The
Articles of Amendment shall have been filed with the Secretary of State of the
State of Oregon and shall continue to be in full force and effect as of the
Closing Date.

(e) Corporate Documents. The Company shall have delivered to the Purchasers or
their counsel copies of all corporate documents of the Company as the Purchasers
shall reasonably request.

 

17



--------------------------------------------------------------------------------

(f) Reservation of Conversion Shares. The Conversion Shares issuable upon
conversion of the Shares shall have been duly authorized and reserved for
issuance upon such conversion.

(g) Compliance Certificate. The Company shall have delivered to the Purchasers a
Compliance Certificate, executed by the President of the Company, dated the
Closing Date, to the effect that the conditions specified in subsections
(a) through (f) of this Section 6.1 have been satisfied.

(h) Secretary’s Certificate. The Purchasers shall have received from the
Company’s Secretary, a certificate having attached thereto (i) the Company’s
Restated Articles of Incorporation as in effect at the time of the Closing,
which Restated Articles of Incorporation shall include the Articles of
Amendment, (ii) the Company’s bylaws as in effect at the time of the Closing,
(iii) the resolutions approved by the Board of Directors of the Company
authorizing the transactions contemplated hereby, and (iv) good standing
certificates with respect to the Company from the applicable authority(ies) in
Oregon and any other jurisdiction in which the Company is qualified to do
business, dated a recent date before the Closing.

(i) Registration Rights Agreement. The Registration Rights Agreement
substantially in the form attached hereto as Exhibit C shall have been executed
and delivered by the parties thereto.

(j) Change in the Board of Directors. The size of the Board of Directors shall
have been decreased to six members, each of John Ruedy, Joseph Bohan, Brigid
Makes and Randal Chase shall have submitted their resignations as directors
effective at closing and each of Al Hansen and Mark Logomasini shall have been
appointed directors effective at Closing.

(k) Amendment to Rights Agreement. The Board of Directors of the Company shall
have approved an amendment to the Rights Agreement, dated as of July 1, 2002,
between the Company and American Stock Transfer and Trust Company, as amended,
amending the reference to “July 1, 2012” in Section 7(a) thereof to read
“January 10, 2010”.

(l) Legal Opinion. The Purchasers shall have received from Stoel Rives LLP,
legal counsel to the Company, an opinion addressed to them, dated as of the
Closing Date, in substantially the form attached hereto as Exhibit D.

(m) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing hereby and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Purchasers and their counsel, and the Purchasers and
their counsel shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

6.2 Conditions to Obligations of the Company at the Closing. The Company’s
obligation to issue and sell the Shares is subject to the satisfaction, on or
prior to the Closing, of the following conditions:

(a) Representations and Warranties True. The representations and warranties in
Section 4 made by the Purchasers shall be true and correct in all material
respects at the date of the Closing, with the same force and effect as if they
had been made on and as of said date.

 

18



--------------------------------------------------------------------------------

(b) Performance of Obligations. The Purchasers shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by Purchasers on or before the Closing.

(c) Registration Rights Agreement. The Registration Rights Agreement
substantially in the form attached hereto as Exhibit C shall have been executed
and delivered by the Purchasers.

(d) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement and the Transaction Documents.

7. MISCELLANEOUS.

7.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York, without reference to principles of conflict of laws.

7.2 Survival. The representations, warranties, covenants, and agreements made
herein shall survive any investigation made by the Purchasers and the closing of
the transactions contemplated hereby for a period of two years following the
Closing Date. All statements as to factual matters contained in any certificate
or other instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

7.3 Attorneys’ Fees; Expenses. In the event that any suit or action is
instituted to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals. Each party is responsible
for the payment of its own expenses and legal fees in connection with the
execution and consummation of this Agreement and the Transaction Documents,
except that the Company shall pay the reasonable expenses of the Purchasers
(including Purchaser’s counsel), not to exceed $25,000.

7.4 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of the Shares from time to time.

7.5 Entire Agreement. This Agreement, the exhibits and schedules hereto, the
Registration Rights Agreement and the other documents delivered pursuant hereto,
all of even date herewith between the parties hereto, constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

19



--------------------------------------------------------------------------------

7.6 Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

7.7 Amendment and Waiver.

(a) This Agreement may be amended or modified only upon the written consent of
the Company and holders of at least a majority of the Shares (treated as if
converted and including any Conversion Shares into which the Shares have been
converted that have not been sold to the public).

(b) The obligations of the Company and the rights of the holders of the Shares
and the Conversion Shares under this Agreement may be waived only with the
written consent of the holders of at least a majority of the Shares (treated as
if converted and including any Conversion Shares into which the Shares have been
converted that have not been sold to the public). The rights of the Company
under this Agreement may be waived only by the prior written consent of the
Company.

7.8 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, the Registration Rights
Agreement or the Articles of Amendment, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Purchasers’
part of any breach, default or noncompliance under this Agreement, the
Registration Rights Agreement or under the Articles of Amendment or any waiver
on such party’s part of any provisions or conditions of this Agreement, the
Registration Rights Agreement or the Articles of Amendment must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, the Registration Rights
Agreement, the Articles of Amendment, by law, or otherwise afforded to any
party, shall be cumulative and not alternative; provided, however, that
Purchaser may not recover monetary damages under more than one remedy for any
give breach, default or non-compliance.

7.9 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address as set forth on the signature page hereof and to the Purchasers
at the addresses set forth on Exhibit A attached hereto or at such other address
as the Company or the Purchasers may designate by ten days advance written
notice to the other parties hereto.

 

20



--------------------------------------------------------------------------------

7.10 Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

7.11 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile), each of which shall be an original, but all of which
together shall constitute one instrument.

7.12 Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 7.13 being untrue.

7.13 Public Announcements and Confidentiality.

(a) Any public announcement, press release, or similar publicity with respect to
this Agreement or the Registration Rights Agreement will be issued, if at all,
at such time and in such manner as the Purchasers and the Company mutually
determine. Except with the prior consent of the Purchasers or as permitted by
this Agreement, neither the Company, its shareholders, nor any of their
representatives shall disclose to any person (a) the fact that any confidential
information of the Company has been disclosed to the Purchasers or their
representatives, that the Purchasers or their representatives have inspected any
confidential information of the Company, that any confidential information of
the Company has been disclosed to the Purchasers or (b) any information about
the this Agreement and the Registration Rights Agreement, including the status
of such discussions or negotiations, the execution of any documents (including
this Agreement) or any of the terms of this Agreement or the Registration Rights
Agreement. The Company shall not use the names of any of the Purchasers in any
manner, context or format (including, but not limited to, websites or links to
websites, press releases, dealing with the Company’s customers, suppliers, and
employees) without the prior review and express written consent of the
Purchasers. Notwithstanding anything in this section to the contrary, the
Company may make any disclosures with respect to this Agreement and the
transactions contemplated hereby as are required by law without consent of the
Purchasers.

(b) Each party hereto agrees that, except with the prior written consent of the
other party, it shall at all times keep confidential and not divulge, furnish or
make accessible to anyone any confidential information, knowledge or data
concerning or relating to the business or financial affairs of the other parties
to which such party has been or shall become privy by reason of this Agreement
or the Registration Rights Agreement, discussions or negotiations relating to
this Agreement or the Registration Rights Agreement, the performance of its
obligations hereunder or the ownership of the Shares purchased hereunder. The
provisions of this Section 7.13 shall be in addition to, and not in substitution
for, the provisions of any separate nondisclosure agreement executed by the
parties hereto. Notwithstanding any other express or

 

21



--------------------------------------------------------------------------------

implied agreement or understanding to the contrary, the parties hereto and their
respective employees, representatives, and other agents are authorized to
disclose the tax treatment and tax structure of the transactions contemplated by
this Agreement to any and all persons, without limitation of any kind. The
recipient and each other party may disclose all materials of any kind (including
opinions or other tax analyses) to the extent (but only to the extent) that they
relate to the tax treatment or tax structure of the transactions contemplated by
this Agreement. This authorization is not intended to permit disclosure of any
other information including (without limitation) (a) any portion of any
materials to the extent not related to the tax treatment or the tax structure of
the transactions, (b) the identities of participants or potential participants
in the transactions, (c) the existence or status of any negotiations, (d) any
pricing information, (e) any financial, actuarial or insurance underwriting
information relating to the parties hereto, or (f) any other term or detail not
related to the tax treatment or tax structure of the transactions.

7.14 Purchasers Business Activities. The Company and each Purchaser hereby
acknowledge that some of the Purchasers may be professional investment funds
and, therefore, invest in numerous portfolio companies, some of which may be in
direct or indirect competition with the Company. No Purchaser shall be liable to
the Company or to any other Purchaser for any claim arising out of, or based
upon, (i) the investment by any Purchaser in any entity competitive with the
Company, or (ii) actions taken by a partner, officer, or representative of any
Purchaser that may assist such competitive entity, whether or not such action
was taken as a board member, officer, investor in such company or otherwise, and
whether or not such action has a detrimental effect on the Company (unless such
action involves a breach of Section 7.13(b)).

7.15 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm, or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the Shares and
Conversion Shares.

7.16 Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed the Purchase Agreement as
of the date set forth in the first paragraph hereof.

COMPANY:

BIOJECT MEDICAL TECHNOLOGIES INC.

 

By:  

/s/ Ralph Makar

Name:   Ralph Makar Title:   President and Chief Executive Officer

PURCHASERS:

Life Sciences Opportunities Fund II, L.P.

 

By:  

Signet Healthcare Partners, LLC,

General Partner

By:  

/s/ Al Hansen

Name:   Al Hansen Title:   Managing Director

Life Sciences Opportunities, Fund II

(Institutional), L.P.

 

By:  

Signet Healthcare Partners, LLC,

General Partner

By:  

/s/ Al Hansen

Name:   Al Hansen Title:   Managing Director

 

/s/ Edward Flynn

Edward Flynn

Signature Page to

Series G Convertible Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF PURCHASERS

 

Name and Address

   Cash    Principal
Amount
of Note    Accrued
Interest thru
12/18 /09    Number
of Shares

Life Sciences Opportunities Fund II, L.P.

c/o Signet Healthcare Partners

152 W 57th St 19th Floor

New York, NY 10019

   $ 68,328    $ 91,104    $ 15,462.48    13,453

Life Sciences Opportunities Fund II

(Institutional), L.P.

c/o Signet Healthcare Partners

152 W 57th St 19th Floor

New York, NY 10019

   $ 381,672    $ 508,896    $ 86,371.58    75,149

Edward Flynn

c/o Bioject Medical Technologies Inc.

20245 SW 95th Avenue

Tualatin, Oregon 97062

   $ 50,000      —        —      3,846                          

TOTAL

   $ 500,000    $ 600,000    $ 101,834.06    92,448

 

A - 1